J-S12028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CHRISTOPHER R. HALL                     :
                                         :
                   Appellant             :    No. 1816 EDA 2021

             Appeal from the PCRA Order Entered May 6, 2021
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CP-0001786-2018


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                       FILED SEPTEMBER 28, 2022

      Christopher R. Hall appeals pro se from the order denying his petition

for relief pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      On January 10, 2018, Appellant was apprehended outside of a hotel in

Montgomery County on an outstanding aggravated assault warrant. See N.T.

Guilty Plea Hearing – Vol. 1, 6/6/19, at 32. While clearing the hotel room in

which Appellant had been staying, police officers and U.S. Marshalls observed

drug paraphernalia and smelled burnt marijuana.       The officer obtained a

search warrant for the room where they recovered a stolen and operable .380

Smith & Wesson firearm, approximately thirteen pounds of marijuana,

packaging materials, and various personal items belonging to Appellant. Id.

at 32-33. Appellant was arrested and charged with possessing the firearm,

possession with intent to deliver (“PWID”) marijuana, and related charges.
J-S12028-22



      Appellant entered a negotiated guilty plea to person not to possess a

firearm and PWID.       Id. at 4, 16-18.       In exchange for his plea, the

Commonwealth withdrew the remaining charges and agreed to an aggregate

sentence of four to eight years of incarceration. Id. at 19; see also N.T.

Guilty Plea Hearing – Vol. 2, 6/10/19, at 10, 57-58. At the hearing, Appellant

admitted that he was planning to distribute the marijuana to others and that

he had a prior conviction that prohibited him from possessing or owning any

firearms. N.T. Guilty Plea Hearing – Vol. 1, 6/6/19, at 32-33. The trial court

accepted the plea and entered the negotiated sentence. Appellant did not file

a post-sentence motion or a direct appeal.

      Appellant filed a timely pro se PCRA petition, raising multiple claims of

trial counsel ineffectiveness for failing to file pretrial motions, advising him to

take the plea deal, and for failing to interview the police officers and detectives

involved in the execution of the search warrant. See PCRA petition, 3/19/20,

at 3-13. The PCRA court appointed counsel. However, Appellant requested

to proceed pro se and was allowed to do so following a Grazier hearing. See

Order, 8/3/20; see also Commonwealth v. Grazier, 713 A.2d 81 (Pa.

1998). The Commonwealth filed an answer to Appellant’s PCRA petition and

Appellant filed a response. Afterwards, the PCRA court issued notice pursuant

to Pa.R.Crim.P. 907 of its intent to dismiss the petition without a hearing.

Appellant filed a response to the Rule 907 notice. On May 6, 2021, the PCRA

court dismissed the petition after reviewing Appellant’s response. This timely




                                       -2-
J-S12028-22



appeal followed.1      The PCRA court and Appellant both complied with the

mandates of Pa.R.A.P. 1925(b).

       Appellant raises eight issues, which we have reordered for ease of

review:

       1.    Did the PCRA court commit reversible error, by denying
       [Appellant’s] PCRA without a hearing, where the police conducted
       a search through a[n] affidavit with material misstatements,
       knowingly, and deliberately, in violation as a matter of law,
       pursuant to the [Fourth] amendment, and state and federal
       statutes?

       2.     Did the PCRA court commit reversible error by not issuing
       a[n] evidentiary hearing, when information in the affidavit was
       later determined to be demonstrably untrue?

       3.    Did the PCRA court commit reversible error by not
       evaluating counsels[sic] stewardship, and unprofessional errors,
       and if such errors became prejudice to [Appellant]?

       4.    Did the PCRA court commit reversible error, as a matter of
       law, wherefore the Fourth Amendment entitles [Appellant] to a[n]
       evidentiary hearing to show the warrant was invalid, and
       reconsidering, incorporating omitted material facts added by
       affiant, and determining whether probable cause existed
       nevertheless?

       5.     Did the PCRA court commit reversible error, by not
       invalidating a warrant and the fruits of the search that were
       obtained by deliberate misstatements, and these statements were
       necessary to the finding of probable cause and/or reconstructing
       the warrant, and whether the remaining content of the affidavit
       was sufficient for probable cause?
____________________________________________


1  The only document received within the thirty-day period was a document
styled as a concise statement wherein Appellant listed nine issues he wished
to raise on appeal. Despite its incorrect styling, we construed the document
as a notice of appeal and remanded for a PCRA court opinion, since the text
of the concise statement undoubtedly should have put the court and the Clerk
on notice that Appellant intended to appeal.

                                           -3-
J-S12028-22


      6.    Did the lower court commit reversible error by adding plea
      arrangement to a pending sentence, without a[n] oral colloqu[y],
      and/or written colloqu[y], describing A. “Sentencing Scheme”
      (quoting sentencing transcripts)?

      7.   Was trial counsel constitutional[ly] ineffective in failing to
      move to suppress misrepresentation inside of a[n] affidavit?

      8.    Was trial counsel constitutional[ly] ineffective in failing to
      investigate, question, and/or attempt to recover hotel video which
      undermin[e]d, the affidavit?

See Appellant’s brief at 4-5.

      We begin with a discussion of the pertinent legal principles. Our “review

is limited to the findings of the PCRA court and the evidence of record,” and

we do not “disturb a PCRA court’s ruling if it is supported by evidence of record

and is free of legal error.” Commonwealth v. Diggs, 220 A.3d 1112, 1116

(Pa.Super. 2019).     Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.”   Id.   “[W]here the petitioner raises questions of law, our

standard of review is de novo and our scope of review is plenary.” Id. “It is

an appellant’s burden to persuade us that the PCRA court erred and that relief

is due.” Commonwealth v. Stansbury, 219 A.3d 157, 161 (Pa.Super. 2019)

(cleaned up).

      From the outset, we note that Appellant’s brief falls below the standards

delineated in our Rules of Appellate Procedure.      Appellant’s brief does not

contain a statement of jurisdiction, in violation of Pa.R.A.P. 2111. Moreover,


                                      -4-
J-S12028-22


Appellant asserts eight questions for this Court’s review, however his

argument section only contains three argument sections. Indeed, Appellant’s

argument section fails to even mention questions four through eight. See

Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as here

are questions to be argued; and shall have at the head of each part – in

distinctive type or in type distinctively displayed – the particular point treated

therein, followed by such discussion and citation of authorities as are deemed

pertinent”). This Court could quash or dismiss this appeal due to Appellant’s

failure to comply with the Pennsylvania Rules of Appellate Procedure. See

Pa.R.A.P. 2101. However, because we can discern three arguments contained

within the brief, we decline to dismiss the appeal. See Kern v. Kern, 892

A.2d 1, 6 (Pa.Super. 2005) (“[A]s a practical matter, this Court [dismisses]

appeals for failure to conform to the Rules of Appellate Procedure only where

the failure to conform to the Rules results in the inability of this Court to

discern the issues argued on appeal.”). Nevertheless, for the reasons stated

below, Appellant’s three issues do not establish a basis for relief.

        To be eligible for relief, a petitioner must establish by a preponderance

of the evidence that his conviction or sentence resulted from one or more of

the enumerated defects found in 42 Pa.C.S. § 9543(a)(2)2, and that the

____________________________________________


2   That statute provides as follows:

        § 9543. Eligibility for relief
(Footnote Continued Next Page)


                                           -5-
J-S12028-22


____________________________________________


       (a) General rule. – To be eligible for relief under this subchapter,
       the petitioner must plead and prove by a preponderance of the
       evidence all of the following:

              ....

          (2) That the conviction or sentence resulted from one or
          more of the following:

              (i) a violation of the Constitution of this
              Commonwealth or the Constitution or laws of the
              United States which, in the circumstances of the
              particular case, so undermined the truth-determining
              process that no reliable adjudication of guilt or
              innocence could have taken place.

              (ii) Ineffective assistance of counsel which, in the
              circumstances of the particular case, so undermined
              the truth-determining process that no reliable
              adjudication of guilt or innocence could have taken
              place.

              (iii) A plea of guilty unlawfully induced where the
              circumstances make it likely that the inducement
              caused the petitioner to plead guilty and the petitioner
              is innocent.

              (iv) The improper obstruction by government officials
              of the petitioner’s right of appeal where a meritorious
              appealable issue existed and was properly preserve
              din the trial court.

              (v) Deleted.

              (vi) The unavailability at the time of trial of
              exculpatory evidence that has subsequently become
              available and would have changed the outcome of the
              trial if it had been introduced.

              (vii) The imposition of a sentence greater than the
              lawful maximum.
(Footnote Continued Next Page)


                                           -6-
J-S12028-22


allegation has not been previously litigated or waived.           See 42 Pa.C.S.

§ 9543(a)(3). A claim is previously litigated under the PCRA if the highest

appellate court in which the petitioner could have had review as a matter of

right has ruled on the merits of the issue. See 42 Pa.C.S. § 9544(a)(2). An

allegation is deemed waived “if the petitioner could have raised it but failed to

do so before trial, at trial, on appeal or in a prior state post-conviction

proceeding.” 42 Pa.C.S. § 9544(b).

       Appellant’s first two issues raise direct challenges to the affidavit of

probable cause underlying the search warrant. See Appellant’s brief at 9-22

(challenging the initial protective sweep of the hotel room and the validity of

the information contained within the affidavit of probable cause). However,

Appellant did not pursue a suppression motion in the trial court. Instead, he

elected to plead guilty. See Commonwealth v. Singleton, 169 A.3d 79, 81

(Pa.Super. 2017) (“a plea of guilty constitutes a waiver of all nonjurisdictional

defects and defenses and waives the right to challenge anything but the

legality of the sentence and the validity of the plea”). Furthermore, Appellant

did not file a direct appeal. Accordingly, the PCRA court found that Appellant

waived these claims since these issues could have been raised by Appellant

previously. See PCRA Court Supplemental Opinion, 7/8/22, at 4-5. We agree.



____________________________________________


              (viii) A proceeding in a tribunal without jurisdiction.

42 Pa.C.S. § 9543(a)(2).

                                           -7-
J-S12028-22


      It is beyond cavil that claims available before trial, at trial, or on direct

appeal are waived for purposes of PCRA review and this waiver cannot be

overcome, absent a full, layered ineffectiveness of counsel analysis.          See

Commonwealth v. Brown, 872 A.2d 1139, 1146-48 (Pa. 2005) (stating that

claims available on direct appeal are waived for purposes of PCRA review and

this waiver cannot be overcome, absent a full, layered ineffectiveness of

counsel analysis). Appellant pled guilty and did not pursue a direct appeal but

has not couched his first two issues as ineffectiveness of counsel claims.

Accordingly, those claims are waived. see 42 Pa.C.S. § 9544(b).

      Appellant’s sole remaining issue concerns an allegation of trial counsel’s

ineffectiveness for “unprofessional errors.”      See Appellant’s brief at 23.

“Claims   of   ineffective   assistance   of   counsel   are   not   self-proving.”

Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002).                    Instead,

counsel is presumed to be effective, and a PCRA petitioner bears the burden

of proving otherwise. See Commonwealth v. Becker, 192 A.3d 106, 112

(Pa.Super. 2018). To do so, a petitioner must plead and prove that: (1) the

legal claim underlying his ineffectiveness claim has arguable merit; (2)

counsel’s decision to act (or not) lacked a reasonable basis designed to

effectuate the petitioner’s interests; and (3) prejudice resulted.       Id.   The

failure to establish any of the three prongs is fatal to the claim. Id. at 113;

see also Commonwealth v. Bracey, 795 A.2d 935, 940 n.4 (Pa. 2001)

(“[A]n undeveloped argument, which fails to meaningfully discuss and apply


                                      -8-
J-S12028-22


the standard governing the review of ineffectiveness claims, simply does not

satisfy Appellant's burden of establishing that he is entitled to any relief.”).

       Herein, Appellant contends that counsel “made zero attempts to

suppress evidence illegal[ly] obtained,” failed to “interview witnesses, to

determine which, if any, could aid in [Appellant’s] defense,” and “to apprise

him of the essential facts necessary to advise effectively regarding a plea.”

Appellant’s brief at 23-24. Throughout this section Appellant also proclaims

his innocence and baldly asserts that the evidence was insufficient to sustain

his conviction. Id. at 25-28.

       Upon review of Appellant’s brief, we are constrained to conclude that he

has not developed any of the three prongs necessary to establish an

ineffectiveness claim. Indeed, Appellant has failed to develop legal argument

in support of his claim of ineffective assistance beyond the allegations set forth

above. He presented scant argument concerning whether trial counsel had a

reasonable basis for pursuing a plea arrangement in lieu of a suppression

motion, identified no potential witnesses, and neglected to identify the

“essential facts” counsel purportedly withheld. Instead, Appellant devotes this

entire section of his brief to asserting his innocence and making broad legal

conclusions without any factual or legal support.3 Accordingly, we conclude

____________________________________________


3   To the extent that Appellant presented argument concerning counsel’s
alleged failure to seek suppression because the affidavit contained false
information, we reject the assertion for the same reason explained in the PCRA
(Footnote Continued Next Page)


                                           -9-
J-S12028-22


that Appellant has failed to establish his claim that trial counsel was

ineffective, and we discern no error on the part of the PCRA court in denying

relief on this basis.4 See Trial Court Supplemental Opinion, 7/8/22, at 6-7.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




____________________________________________


court’s supplemental opinion. See PCRA Court Supplemental Opinion, 7/8/22,
at 7 (“the alleged misstatements did not invalidate the lawful reasons why law
enforcement were in the hotel room when they made plain view observations
of contraband.”).

4  We observe that Appellant is proceeding in this appeal without the benefit
of legal representation. However, Appellant is not entitled to any particular
advantage because he lacks legal training. Any layperson choosing to
represent himself in a legal proceeding must, to some reasonable extent,
assume the risk that his lack of legal expertise will prove his undoing. See
Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa.Super. 1996)
(observing that pro se status does not confer any specific benefit to litigant or
compel the court to become counsel for a party).

                                          - 10 -